Citation Nr: 0944387	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
Grenada Lake Medical Center from December 9, 2007, through 
December 12, 2007.


WITNESSES AT HEARING ON APPEAL

Veteran, [redacted]


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision issued by 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Memphis, Tennessee.

As the Veteran's claims file has not been associated with his 
medical appeals file, the Board is unable to determine the 
verified periods of his active duty service.  However, the 
VAMC determined that the Veteran had honorable active duty 
service in the U.S. Navy from March 1974 to August 1975.  
Additionally, the Veteran stated in May 2008 that he also had 
honorable active duty service in the U.S. Army from January 
1963 to January 1967.  As such, for the purposes of the 
current appeal, the Board finds that the Veteran had 
qualifying active duty service.

The Veteran was provided with a videoconference hearing 
before the Board in June 2009.  At that time, he submitted 
additional evidence to the Board, consisting of an addendum 
to an earlier statement from his treating physician at 
Grenada Lake Medical Center, Dr. Solomon.  The Veteran also 
submitted copies of statements from Dr. Solomon and Dr. 
Faisal that had previously been submitted to the VAMC, which 
is the agency of original jurisdiction (AOJ).  The Board 
notes that the earlier statements were submitted after the 
statement of the case (SOC) was issued in May 2008, and it 
does not appear that the VAMC considered such statements or 
that a supplemental SOC was issued.  When the Board receives 
pertinent evidence that was not initially considered by the 
AOJ, the evidence must be referred to the AOJ for review 
unless the claimant waives this procedural requirement.  38 
C.F.R. §§ 20.800, 20.1304(c) (2008).  As the Veteran waived 
AOJ review of the newly submitted evidence, as well as the 
earlier letters, in a June 2009 statement, the Board may 
properly consider such evidence at this time.  Id.


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at 
the time the medical treatment was provided, he had received 
VA medical services within the preceding 24 months, he is 
financially liable for such treatment, and he had no coverage 
under a health plan contract for payment or reimbursement of 
the private hospital.

2.  The condition for which the Veteran was treated was not 
service-connected, and he is not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

3.  The claim for payment or reimbursement of medical 
expenses incurred was filed within 90 days of the date the 
Veteran was discharged from the private hospital. 

4.  All treatment provided at the private hospital from 
December 9, 2007, through December 12, 2007, was for a 
continued medical emergency, and a VA or other federal 
facility was not feasibly available to provide such 
treatment. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
Grenada Lake Medical Center from December 9, 2007, through 
December 12, 2007, have been met.  38 U.S.C.A. §§ 1725, 1728, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 
17.1000-17.1008 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement of unauthorized 
medical expenses incurred at Grenada Lake Medical Center from 
December 9, 2007, through December 12, 2007, in the amount of 
$16,605.28.  He has indicated that he has made several 
payments under a payment plan to repay such expenses.

As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.  

The AOJ adjudicated the Veteran's claim pursuant to the 
Veterans Millennium Health Care and Benefits Act and 
implementing regulations.  See 38 U.S.C.A. § 1725 (West 
2002), 38 C.F.R. §§ 17.1000-17.1008 (2009).  Under these 
provisions, the reasonable value of emergency treatment 
furnished in a non-VA facility will be reimbursed where the 
veteran is an active VA health-care participant (enrolled in 
the annual patient enrollment system and in receipt of VA 
hospital, nursing home, or domiciliary care under such system 
within the preceding 24 months) and is personally liable for 
such emergency treatment (financially liable to the provider 
and not eligible for reimbursement under 38 U.S.C.A. § 1728).  
For this purpose, "emergency treatment" is defined as 
medical care or services furnished when (1) VA or other 
Federal facilities are not feasibly available and an attempt 
to use them beforehand would not have been reasonable, (2) 
there is a medical emergency of such nature that a prudent 
lay person would reasonably expect that a delay in seeking 
immediate medical attention would be hazardous to life or 
health, and (3) any medical care beyond the initial emergency 
evaluation and treatment is for a continued medical emergency 
of such nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal facility.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Initially, the Board observes that the AOJ granted the 
Veteran's claim for treatment provided on December 9, 2007, 
in the amount of $6,323.93.  Therefore, for the sake of 
brevity, the Board finds that the AOJ, by its award of 
payment or reimbursement for treatment for the initial 
evaluation and treatment, has conceded that the claim was 
timely submitted, that the private hospital at issue provides 
emergency care, that the Veteran was enrolled in the VA 
health care system, that he had received VA medical services 
within the preceding 24 months, that he is financially liable 
to the private hospital for the treatment at issue, and that 
he has no coverage under a health-plan contract for payment 
or reimbursement for such treatment.  See 38 C.F.R. §§ 
17.1002(a),(e)-(g), 17.1004(d).  Additionally, the Board 
finds that the AOJ has conceded that the initial treatment 
for the period at issue was for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, and that a VA or other Federal 
facility was not feasibly available for the initial treatment 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson.  See 38 C.F.R. 
§ 17.1002(b),(c).  

Although the AOJ's partial award required a finding that the 
Veteran is not eligible for payment or reimbursement under 38 
U.S.C.A. § 1728, see 38 C.F.R. § 17.1002(i), the Board 
further finds that there is no indication of record that the 
Veteran is eligible for payment under that provision.  
Specifically, the AOJ indicated in the May 2008 SOC that the 
Veteran is not service-connected for any disabilities.  
Moreover, there is no indication, and the Veteran has not 
alleged, that he has a total disability or that his treatment 
was for an adjudicated service-connected disability, a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C.A. Chapter 31.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.20.

Accordingly, the determinative issue on appeal is whether the 
medical care or services provided after the initial 
evaluation and treatment on December 9, 2007, was for a 
continued medical emergency of such nature that the Veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility.  See 38 C.F.R. § 17.1002(d).  In 
this regard, the AOJ determined that payment or reimbursement 
was not warranted for such period because the Veteran's 
condition had stabilized on December 9, 2007, in that 
transfer to a VA facility could have been effected safely, 
and VA facilities were feasibly available for care.  See May 
2008 SOC; July 2008 decision letter.  

Although the AOJ did not specifically indicate the basis on 
which such determination was made, it appears that the 
decision was based on a review of the private treatment 
records for the period at issue.  Such records indicate that 
the Veteran presented at the emergency room on December 8, 
2007, with complaints of constant and severe lower abdominal 
pain, vomiting, and lower back pain since earlier that 
morning.  Examination revealed tenderness, and testing showed 
high levels of lipase and amylase.  The Veteran was admitted 
to the hospital on December 9, 2007, for the management of 
pancreatitis, where he was treated by Dr. Faisal.  A CT scan 
of the abdomen revealed a distended gallbladder, and Dr. 
Solomon was consulted for pancreatitis possibly secondary to 
cholecystitis.  The Veteran reported to Dr. Solomon on 
December 10, 2007, that he was seen in the emergency room for 
similar symptoms just prior to Thanksgiving, when he was 
treated and discharged.  Levels of amylase and lipase had 
decreased significantly since December 8, 2007.  A CT scan of 
the abdomen showed pancreatitis, and an ultrasound showed a 
thickened gallbladder wall and pericholecystic fluid.  Dr. 
Solomon diagnosed the Veteran with gallstone pancreatitis, 
and the plan was to treat him with aggressive hydration and 
pain control, and repeat labs in the morning.  The next day, 
December 11, 2007, Dr. Solomon performed a laparoscopic 
cholecystectomy, at which time the Veteran's gallbladder was 
edematous and friable, with thickened omental adhesions, and 
the gallbladder bed oozed blood and bile, requiring placement 
of a Jackson Pratt drain.  The Veteran was discharged to home 
on December 12, 2007, with instructions to follow up at the 
VAMC in 1-2 weeks, and with Dr. Solomon in 3 weeks.  

Subsequent to the issuance of the SOC, the Veteran submitted 
letters from Dr. Solomon and Dr. Faisal.  In a June 2008 
letter, Dr. Faisal stated that the Veteran's test results 
showed acute pancreatitis with acute cholecystitis and 
cholelithiasis.  As a result, general surgery was consulted, 
and Dr. Solomon recommended a cholecystectomy because of 
worsening pancreatitis and abdominal pain.  

In a June 2008 letter, Dr. Solomon summarized the Veteran's 
symptoms in the emergency room, and the results of testing 
and examination, as reflected above.  He stated that physical 
examination showed a fever and abdominal symptoms consistent 
with localized peritonitis.  He further stated that the 
Veteran was admitted and started on IV antibiotics and given 
pain medication.  Dr. Solomon stated that the Veteran was 
taken urgently to the operating room the next morning 
because, although his lipase was normal, his complaints of 
pain and abdominal examination were unchanged.  Dr. Solomon 
further stated that, given the Veteran's co-morbid history of 
diabetes and coronary artery disease, his clinical exam 
consistent with peritonitis, labwork and imaging studies, it 
was felt that he needed his gallbladder removed urgently.  He 
indicated that, in the Veteran's best interest, the decision 
was made to remove his gallbladder then because, if an 
attempt had been made to coordinate a follow-up visit at the 
VAMC, the Veteran may have experienced another episode of 
pancreatitis with possible associated complications.  In a 
June 2009 addendum, Dr. Solomon further stated that, in his 
experience, transfers to VA facilities are not timely, and 
the decision was made to take advantage of the window of 
opportunity and treat the Veteran at the time, rather than 
risk a recurrence of pancreatitis, which may have been life-
threatening.

In addition, the Veteran has reported that he lives 
approximately 110 miles from the Memphis VAMC, which is 
confirmed by an internet search.  He has indicated that he 
was told that his gallbladder was about to rupture and that 
surgery could not be delayed.  A witness for the Veteran, Ms. 
[redacted], stated that the surgery was not performed immediately 
because "the pancreas was highly inflamed and they had to 
wait for that to calm down a little bit to realize that it 
was the gallbladder."  Further, the Veteran and Ms. [redacted] 
stated that he repeatedly told the hospital providers that he 
had no insurance and was treated at the Memphis VAMC, but 
they told him he had to stay there and would never make it to 
Memphis.  The Veteran further stated that he was discharged 
after surgery a day earlier than his surgeon advised, at his 
own request.  See May 2008 notice of disagreement; June 2009 
hearing transcript.
 
The Board notes that the Veteran should attempt to use a VA 
facility whenever possible in light of the very high costs 
involved in private care, clearly impacting VA's ability to 
help veterans overall.  However, based on the foregoing 
evidence, the Board finds that the Veteran's treatment during 
the period from December 9, 2007, through December 12, 2007, 
was for a continued medical emergency of such nature that he 
could not have been safely discharged or transferred to a VA 
or other Federal facility any earlier.  Specifically, the 
Veteran presented to the emergency room with constant and 
severe abdominal pain and vomiting, treatment providers at 
the time concluded that his symptoms warranted admission to 
the hospital, his pain and abdominal examination remained 
unchanged, and he subsequently underwent surgery for 
cholecystitis and acute gallstone pancreatitis.  It is clear 
from the record that Dr. Solomon and Dr. Faisal felt that the 
Veteran could not be safely discharged or transferred to a VA 
or other Federal facility at any time prior to December 12, 
2007, when he was discharged to home.  Additionally, VA has 
failed to show that a VA facility was feasibly available, in 
that the closest VAMC was in Memphis, more than 100 miles 
away, and it is not clear that a bed or surgical facilities 
would have been available.  Accordingly, the criteria for 
entitlement to reimbursement for the medical expenses 
incurred for treatment received by the Veteran at Grenada 
Lake Medical Center from December 9, 2007, through December 
12, 2007, have been met.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002.


ORDER

Entitlement to payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
Grenada Lake Medical Center from December 9, 2007, through 
December 12, 2007, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


